ON PETITION FOR REHEARING.
After he had testified that in 1906, he and his brother purchased the lot adjoining plaintiff's (appellee's) lot on the south, and that in 1915, a few months before this land 4-6.  was appropriated, they purchased the lot next south of that, the witness Guedelhofer was asked to tell what they paid for the latter. The objections offered, which were sustained by the trial court, were that "you have no right to go into what was paid for other property," and that the witness was not familiar with the value of plaintiff's property. On rehearing, appellee urges the further objection that this was not shown to have been a "voluntary sale." Testimony that a man purchased a lot for a price named implies voluntary action, in the absence of anything shown to the contrary. But, in any event, a party will not be heard to urge, on rehearing, an objection *Page 329 
to the admission of evidence which was not suggested in the trial court, and which depends on a consideration of other parts of the record not called to the attention of this court on the original hearing. Fame Laundry Co. v. Henry (1924), 195 Ind. 453,144 N.E. 545, 548; Board, etc., v. Center Township (1885),105 Ind. 422, 443, 7 N.E. 189.
The petition for a rehearing is overruled.